                                                                                                        1
                                                                                                ,
                                                                                          c-e
                                                                                       I c              �


                        IN THE UNITED STATES DISTRICT COURT

                                                                                                        U EC �� 20;:7�
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                                   I· � ;-                               iY
                                                                                  I.                                .
                                   Richmond Division

ANDRES LUGO,
                                                                                                    L
                                                                                           CLE:RK� iJ.S.'L.liSTt, 1 CT
                                                                                                                       COURT
                                                                                                  RICHMOND, VA

        Petitioner,
V.                                                                    Civil Action No. 3:17CV801

ERIC D. WILSON,

        Respondent.

                                          FINAL ORDER

        In accordance with the accompanying Memorandum Opinion, it is hereby ORDERED

that:

        1.     The Report and Recommendation (ECF No. 11) is ACCEPTED and ADOPTED;
        2.     The Motion for Summary Judgment (ECF No. 5) is GRANTED.
        3.     Lugo's § 2241 Petition (ECF No. 1) is DENIED.
        4.     Lugo's claims and the action are DISMISSED.

        Should Lugo desire to appeal, a written notice of appeal must be filed with the Clerk of

the Court within sixty (60) days of the date of entry hereof. Failure to file a notice of appeal

within that period may result in the loss of the right to appeal.

        The Clerk is DIRECTED to send the Memorandum Opinion and Order to Lugo and

counsel of record.

        It is so ORDERED.




Date:0£C 1
               9 20 1 8
Richmond, Virginia
